DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (10,177, 413) in view of Yoshida et al (JP 2006-219406 and its machine translation).
Sasaki et al disclose a battery comprising a positive electrode (having an active material as set forth by instant claim 10), negative electrode, separator, and electrolyte, wherein the electrolyte comprises at least a sulfone in an amount of 5% or more, wherein the sulfone may have a structure falling within the limitations of the instant formula I (instant claims 1, 4, and 5):

    PNG
    media_image1.png
    282
    328
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    53
    293
    media_image2.png
    Greyscale

The solvent also comprises a phosphate ester, and may further comprise VC and/or cyclic carbonates in a combination of two or more in an amount of 5 -20 (column 8, lines 9-13; instant claims 7 and 8). 
Fluorinated cyclic carbonates such as FEC may be includes (column 13, lines 23-35; instant claims 7 and 8). 
The reference teaches that various known additives may be includes, in amounts of 0.1 to 5%, but fails to specifically teach a cyclic dicarbonate.
Yoshida et al discloses an electrolyte solution comprising a cyclic dicarbonate meeting the structural limitations of the instant formula IV (instant claims 1 and 3-4). The compounds are known additives and are taught to be beneficial as they enhance the electrochemical properties as well as the flame retardant properties of the electrolyte. 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Sasaki et al, choosing as a cyclic carbonate and/or flame retardant additive, that taught to be known and advantageous by Yoshida et al.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiasa et al (11,005,126) in view of Yoshida et al.
Yoshida et al has been discussed above.
Hiasa et al disclose a battery comprising a positive electrode (having an active material as set forth by instant claim 10), negative electrode, separator, and electrolyte, wherein the electrolyte comprises at least a first and second heterocyclic compound, and the compound may include FEC and/or fluorinated chain carbonates, and examples include VC as an additive (instant claims 7 and 8): 

    PNG
    media_image3.png
    323
    349
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    379
    277
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    90
    293
    media_image5.png
    Greyscale

The reference solution further comprises a disulfonic acid ester meeting the limitations of the instant formula I:

    PNG
    media_image6.png
    92
    315
    media_image6.png
    Greyscale
in an amount of 0.01 to 10% (instant claims 1, 4, and 5).
The reference teaches that various known additives may be includes, in amounts of 0.01 to 10%, but fails to specifically teach a cyclic dicarbonate.
Yoshida et al discloses an electrolyte solution comprising a cyclic dicarbonate meeting the structural limitations of the instant formula IV (instant claims 1 and 3-4). The compounds are known additives and are taught to be beneficial as they enhance the electrochemical properties as well as the flame retardant properties of the electrolyte. 
Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Hiasa et al, choosing as a cyclic carbonate and/or flame retardant additive, that taught to be known and advantageous by Yoshida et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722